Judgment and order affirmed, with costs, on the authority of Whitehouse v. Single (217 App. Div. 204), as to the law, and as to the facts the verdict was not against the weight of the evidence. All concur, except Taylor, J., who dissents and votes for reversal on the law and facts and for a new trial on the ground that the verdict is contrary to and against the weight of the evidence as to the freedom of the plaintiff from contributory negligence and as to the negligence of the defendant; and except Thompson, J., not voting.